CAMPBELL, J.
This is an appeal from a decree granting a divorce to appellee on the ground of desertion. Although numerous errors are assigned, but- one is urged by appellant, —namely, that there is no evidence corroborating the testimony of appellee that appellant was guilty of willful desertion. Both parties .testified that appellant left the home of, and refused to live with, appellee. The question is as to which of the parties was at fault. There is much testimony from numerous witnesses regarding their domestic difficulties. The trial court heard the testimony and from it found that the desertion was willful. In our opinion there is testimony tending strongly to corroborate the appellee on this point. No useful purpose will be served by reviewing it here. The judgment is affirmed.
KENT, C. J., SLOAN, J., and NAVE, J., concur.